Title: To Thomas Jefferson from John Gaillard, 25 May 1805
From: Gaillard, John
To: Jefferson, Thomas


                  
                     Sir, 
                     Charleston May 25th. 1805.
                  
                  Mr. Lehré a Resident of Charleston & one of its Members in the State Legislature having expressed an Intention of passing through Virginia I beg leave to be permitted to introduce him to your acquaintance.—This Gentleman is well acquainted with the political State of things in this Country & has contributed much by his exertions to the success of the Republican Interest. 
                  I am, Sir, Very Respectfully, yr. obt. Servt.
                  
                     John Gaillard.
                  
               